                    



 1 GEORGE FOGY (SBN 202202)
   LAW OFFICES OF GEORGE FOGY
 2
   7940 CALIFORNIA AVENUE
 3 FAIR OAKS, CA 95628
   TEL: (916) 631-7722
 4 FAX: (916) 844-3899
   EMAIL: GFOGY@FOGYLAW.COM
 5

 6 ATTORNEYS FOR PLAINTIFF
   JEAN LOGAN
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11

12 JEAN LOGAN,                                      Case No.: 2:17-CV-01154-JAM-CKD

13                 Plaintiff,                       ORDER GRANTING PLAINTIFF JEAN
14                                                  LOGAN’S REQUEST TO SEAL
     vs.                                            DOCUMENTS IN SUPPORT OF
15                                                  OPPOSITION TO DEFENDANTS USA
   USA WASTE OF CALIFORNIA, INC., A                 WASTE OF CALIFORNIA, INC. AND
16 Delaware corporation; BARRY SKOLNICK,            BARRY SKOLNICK’S MOTION FOR
   an individual; MARK SCHWARTZ, an                 SUMMARY JUDGMENT OR, IN THE
17
   individual,                                      ALTERNATIVE, PARTIAL SUMMARY
18                                                  JUDGMENT
                  Defendants.
19
                                                    Hearing Date:   November 20, 2018
20                                                  Time:           1:30 p.m.
21                                                  Location:       Courtroom 6
                                                    Trial Date:     January 28, 2019
22

23

24

25

26

27

28   _____________________________________________________________________________________________ 
      [PROPOSED] ORDER GRANTING PLAINTIFF JEAN LOGAN’S REQUEST TO SEAL DOCUMENTS ISO
                   OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                  -1-
                                                     
                     



 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2
            Pursuant to Local Rule 141 and the Stipulated Protective Order (Docket No. 20), Plaintiff
 3
     JEAN LOGAN requested the following documents in support of her Opposition to Defendants
 4
     USA WASTE OF CALIFORNIA, INC. and BARRY SKOLNICK’s Motion for Summary
 5
     Judgment or, in the alternative, Partial Summary Judgment, to be filed under seal.
 6

 7          1. Portions of Plaintiff’s Memorandum of Points and Authorities in Opposition to

 8 Defendants USA Waste of California, Inc. and Barry Skolnick’s Motion for Summary Judgment

 9
     or, in the alternative, Partial Summary Judgment, at pages 1-7. Specifically: Page 2, lines 16-17;
10
     Page 3, lines 21-28; Page 4, lines 1-5, 8-13; Page 6, lines 16-17, 26; Page 7, lines 3-4.
11
            2. Exhibit A of Declaration of George Fogy in Opposition to Defendants’ Motion
12

13 (Excerpts of the Deposition of Stella Raymaker), pages 12-23.

14          3. Exhibit B of Declaration of George Fogy in Opposition to Defendants’ Motion
15
     (Exhibit H from the deposition of Defendant Barry Skolnick bates numbered USA000597-610),
16
     pages 25-38.
17
            4. Exhibit C of Declaration of George Fogy in Opposition to Defendants’ Motion
18

19 (Excerpts of the Deposition of Richard Abbate), pages 41-55.

20          5. Portions of Plaintiff’s Separate Statement in Opposition to Defendants USA Waste of
21
     California, Inc. and Barry Skolnick’s Motion for Summary Judgment or, in the alternative, Partial
22
     Summary Judgment, at pages 57-74. Specifically: UMF 3; UMF 19; UMF 26; UMF 50; UMF
23

24 51; UMF 57; UMF 59; UMF 60; UMF 64; UMF 65; UMF 67; UMF 69. Pl. Resp. 19; Pl. Resp.

25 26; Pl. Resp. 51.

26          6. Portions of Plaintiff’s Statement of Disputed Facts in Opposition to Defendants’
27

28   _____________________________________________________________________________________________ 
      [PROPOSED] ORDER GRANTING PLAINTIFF JEAN LOGAN’S REQUEST TO SEAL DOCUMENTS ISO
                   OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                  -2-
                                                     
                    



 1 Motion for Summary Judgment or, in the alternative, Partial Summary Judgment, pages 75-78.

 2
     Specifically: DMF 1; DMF 2; DMF 3; DMF 4; DMF 5; DMF 6; DMF 7; DMF 8; DMF 9; DMF
 3
     10; and DMF 11.
 4
           7. Portions of Declaration of Plaintiff Jean Logan in support of Plaintiff’s Opposition to
 5

 6 Defendants USA Waste of California, Inc. and Barry Skolnick’s Motion for Summary Judgment

 7 or, in the alternative, Partial Summary Judgment, pages 79-88. Specifically: Page 83, lines 6, 8-

 8 9, 24-27; Page 85, line 22; Page 87, lines 12-13, 15.

 9

10
           Upon considering the papers submitted, and good cause appearing, Plaintiff JEAN
11
     LOGAN’s Request to Seal Documents is GRANTED.
12

13         IT IS SO ORDERED.

14

15 DATED: 11/8/2018                              /s/ John A. Mendez________________________
16                                               HONORABLE JOHN A. MENDEZ
17                                               UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28   _____________________________________________________________________________________________ 
      [PROPOSED] ORDER GRANTING PLAINTIFF JEAN LOGAN’S REQUEST TO SEAL DOCUMENTS ISO
                   OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                  -3-
                                                     
